 



Exhibit 10.2

Execution Copy



--------------------------------------------------------------------------------

Registration Rights Agreement

Dated as of March 15, 2005

among

Nash-Finch Company

and

Deutsche Bank Securities Inc.
and
Merrill Lynch & Co.,
Merrill Lynch, Pierce, Fenner & Smith
Incorporated



--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------



 



REGISTRATION RIGHTS AGREEMENT

     This Registration Rights Agreement (this “Agreement”) is made and entered
into as of March 15, 2005 by and among Nash-Finch Company, a Delaware
corporation (the “Issuer”), and Deutsche Bank Securities Inc. and Merrill Lynch
& Co., Merrill Lynch, Pierce, Fenner & Smith Incorporated (the “Initial
Purchasers”).

     Pursuant to the Purchase Agreement, dated March 9, 2005 (the “Purchase
Agreement”), among the Issuer and the Initial Purchasers, the Initial Purchasers
have agreed to purchase from the Issuer up to $322,000,000 aggregate principal
amount at maturity ($354,000,000 if the Initial Purchasers’ option is exercised
in full) of Senior Subordinated Convertible Notes due 2035 (the “Notes”). Upon
conversion, a holder of a Note will be entitled to receive cash in an amount up
to the accreted principal amount thereof and in respect of the residual
conversion value of a Note, if any, at the Issuer’s option, fully paid,
nonassessable shares of common stock, par value $1.66? per share, of the Issuer
(the “Common Stock”), cash, or a combination of cash and shares of Common Stock,
in each case, on the terms, and subject to the conditions and exceptions, set
forth in the Indenture (as defined herein). To induce the Initial Purchasers to
purchase the Notes, and in satisfaction of a condition to the Initial
Purchasers’ obligations under the Purchase Agreement, the Issuer has agreed to
provide the registration rights set forth in this Agreement.

     The parties hereby agree as follows:

1. Definitions. As used in this Agreement, the following capitalized terms shall
have the following meanings:

     “Affiliate” With respect to any specified Person, means an “Affiliate,” as
defined in Rule 144 under the Securities Act, of such Person.

     “Agreement” As defined in the preamble hereto.

     “Business Day” As defined in the Indenture.

     “Commission” The United States Securities and Exchange Commission or any
successor body.

     “Common Stock” As defined in the preamble hereto.

     “Damages Payment Date” Each Interest Payment Date with respect to the Notes
occurring on or before the second anniversary date of the issuance of the Notes,
provided, that Liquidated Damages have begun to accrue under Section 3 hereof
and remain unpaid.

     “Effectiveness Period” The period beginning on the date hereof and ending
on the date that all Registrable Securities have ceased to be Registrable
Securities.

     “Effectiveness Target Date” As defined in Section 2(a)(ii) hereof.

     “Exchange Act” The Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

     “Holder” A Person who owns, beneficially or otherwise, Registrable
Securities.

2



--------------------------------------------------------------------------------



 



     “Indenture” The Indenture, dated as of March 15, 2005, between the Issuer
and Wells Fargo Bank, National Association, as trustee, pursuant to which the
Notes are to be issued, as such Indenture is amended, modified or supplemented
from time to time in accordance with the terms thereof.

     “Initial Purchasers” As defined in the preamble hereto.

     “Interest Payment Date” As defined in the Indenture.

     “Issue Price” As defined in the Indenture.

     “Issuer” As defined in the preamble hereto.

     “Liquidated Damages” As defined in Section 3(a) hereof.

     “Majority of Holders” Holders holding over 50% of the aggregate principal
amount at maturity of Notes outstanding; provided, however, that, for purpose of
this definition, a holder of shares of Common Stock which constitute Registrable
Securities and were issued upon conversion of the Notes shall be deemed to hold
an aggregate principal amount at maturity of Notes (in addition to the aggregate
principal amount at maturity of Notes held by such holder) equal to the
aggregate principal amount at maturity of Notes converted by such Holder into
such shares of Common Stock.

     “NASD” National Association of Securities Dealers, Inc.

     “Notes” As defined in the preamble hereto.

     “Offering Memorandum” The offering memorandum dated March 9, 2005 relating
to the Notes.

     “Person” An individual, partnership, corporation, unincorporated
organization, trust, joint venture or a government or agency or political
subdivision thereof.

     “Prospectus” The prospectus included in a Shelf Registration Statement
(including, without limitation, a prospectus that discloses information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 415 promulgated under the Securities Act), as
amended or supplemented by any amendment or prospectus supplement, including
post-effective amendments, and all materials incorporated by reference or
explicitly deemed to be incorporated by reference in such Prospectus.

     “Purchase Agreement” As defined in the preamble hereto.

     “Questionnaire” As defined in Section 2(b) hereof.

     “Questionnaire Deadline” As defined in Section 2(b) hereof.

     “Record Holder” With respect to any Damages Payment Date, each Person who
is a Holder on the record date with respect to the Interest Payment Date to
which such Damages Payment Date corresponds.

     “Registrable Securities” Each Note and each share of Common Stock, if any,
issued or issuable upon conversion of Notes until, in the case of any such
security, the earlier of: (i) its effective registration under the Securities
Act and resale in accordance with the Shelf Registration Statement; (ii) the
date on which such Note or such share of Common Stock issued upon conversion is
transferred in compliance with Rule 144 under the Securities Act or may be sold
or transferred by Holders who are not Affiliates of the Issuer immediately
without restrictions pursuant to the volume limitation provisions of Rule 144
under the Securities Act (or any other similar

3



--------------------------------------------------------------------------------



 



provision then in force); or (iii) the date on which such Note or such share of
Common Stock issued upon conversion ceases to be outstanding (whether as a
result of redemption, repurchase and cancellation, conversion or otherwise).

     “Registration Default” As defined in Section 3(a) hereof.

     “Registration Expenses” has the meaning specified in Section 5 hereof.

     “Securities Act” The Securities Act of 1933, as amended, and the rules and
regulations promulgated by the SEC thereunder.

     “Shelf Filing Deadline” As defined in Section 2(a)(i) hereof.

     “Shelf Registration Statement” As defined in Section 2(a)(i) hereof.

     “Suspension Notice” As defined in Section 4(b) hereof.

     “Suspension Period” As defined in Section 4(b) hereof.

     “TIA” The Trust Indenture Act of 1939, as in effect on the date the
Indenture is qualified under the TIA.

     “Underwriter” As defined in Section 6(a) hereof.

     “Underwritten Offering” A registration in which securities of the Issuer
are sold to an underwriter for reoffering to the public.

2. Shelf Registration.

     (a) The Issuer shall:

          (i) not later than 120 days after the date of original issuance of the
Notes (the “Shelf Filing Deadline”), prepare and file, or cause to be prepared
and filed, a registration statement pursuant to Rule 415 under the Securities
Act (the “Shelf Registration Statement”), which Shelf Registration Statement
shall provide for resales on a delayed or continuous basis from time to time of
all Registrable Securities held by Holders that have provided the information
required pursuant to the terms of Section 2(b) hereof;

          (ii) use its commercially reasonable efforts to cause the Shelf
Registration Statement to be declared effective by the Commission as promptly as
is practicable, but in no event later than 210 days after the date of original
issuance of the Notes (the “Effectiveness Target Date”);

          (iii) use its commercially reasonable efforts to keep the Shelf
Registration Statement (or any subsequent Shelf Registration Statement)
continuously effective, supplemented and amended as required by the provisions
of Section 4(a) hereof to the extent necessary to ensure that (A) it is
available for resales by the Holders of Registrable Securities entitled to the
benefit of this Agreement and (B) conforms with the requirements of this
Agreement and the Securities Act and the rules and regulations of the Commission
promulgated thereunder as announced from time to time during the Effectiveness
Period.

     (b) The Issuer shall notify Holders of the filing and effectiveness of the
Shelf Registration Statement by issuing a press release and Holders shall be
deemed to have received such notice upon such issuance. Subject to Section 2(c)
below, no Holder may include any of its Registrable Securities in the Shelf
Registration Statement

4



--------------------------------------------------------------------------------



 



pursuant to this Agreement unless such Holder is named as a selling
securityholder in the Shelf Registration Statement at the time of its
effectiveness. In order to be named as such, a Holder must furnish to the Issuer
in writing, prior to or on the 20th day after receipt of notice from the Issuer
of the filing of the Shelf Registration Statement as provided in this Section
2(b) (the “Questionnaire Deadline”), such information as the Issuer may
reasonably request, including the information specified in the form of
questionnaire attached as Annex A to the Offering Memorandum (the
“Questionnaire”), for use in connection with the Shelf Registration Statement or
the Prospectus or preliminary Prospectus included therein and in any application
to be filed with or under state securities laws. In connection with all such
requests for information from Holders in addition to that set forth in the
Questionnaire, the Issuer shall notify such Holders of the requirements set
forth in the preceding sentence.

     (c) Following the date the Shelf Registration Statement is initially
declared effective, a Holder may include its Registrable Securities in the Shelf
Registration Statement following the effectiveness of the post-effective
amendment or the filing of the prospectus supplement referred to in clause
(iii) of the following sentence. In connection therewith, following the date the
Shelf Registration Statement is initially declared effective, the Issuer shall:

          (i) use its reasonable best efforts to, within 20 Business Days of
receipt of a completed Questionnaire, together with such other information as
the Issuer may reasonably request, file with the Commission a post-effective
amendment to the Shelf Registration Statement, file a supplement to the related
Prospectus or file any other document required under the Securities Act as are
necessary to permit such Holder to deliver the Prospectus constituting part of
the Shelf Registration Statement to purchasers of Registrable Securities,
subject to the Issuer’s rights under Section 4(a)(i) hereof to suspend the use
of the Shelf Registration Statement and, if a post-effective amendment shall be
filed, the Issuer shall use its reasonable best efforts to cause such
post-effective amendment to be declared effective under the Securities Act as
promptly as is practicable;

          (ii) provide such Holder copies of any documents filed pursuant to
Section 2(c)(i); and

          (iii) notify such Holder as promptly as practicable after the
effectiveness under the Securities Act of any post-effective amendment or the
filing of any prospectus supplement filed pursuant to Section 2(c)(i);

provided, that if such questionnaire is delivered during a Suspension Period,
the Issuer shall so inform the Holder delivering such questionnaire and shall
take the actions set forth in clauses (i), (ii) and (iii) above upon expiration
of the Suspension Period; provided further, that in no event will the Issuer be
required to file a post-effective amendment more than one time in any calendar
quarter. In connection with the foregoing, if under applicable law the Issuer
has more than one option as to the type or manner of making any such filing, it
will make the required filing or filings in the manner or of the type that is
reasonably expected to result in the earliest availability of the Prospectus for
effecting resales of Registrable Securities.

3. Liquidated Damages.

     (a) If:

          (i) the Shelf Registration Statement is not filed with the Commission
prior to or on the Shelf Filing Deadline;

          (ii) the Shelf Registration Statement has not been declared effective
by the Commission prior to or on the Effectiveness Target Date;

          (iii) subject to the Issuer’s right to suspend the effectiveness of
the Shelf Registration as set forth in Section 4(a)(i), the Shelf Registration
shall cease to be effective or fail to be usable for its intended

5



--------------------------------------------------------------------------------



 



purpose without being succeeded within seven Business Days by a post-effective
amendment, prospectus supplement or a report filed with the Commission pursuant
to Section 13(a), 13(c), 14 or 15(d) of the Exchange Act, if required by the
rules and regulations of the SEC, that cures the failure of the Shelf
Registration Statement to be effective or usable; or

          (iv) in any twelve-month period the aggregate number of days in all
Suspension Periods (or portions thereof) within such twelve-month period exceeds
150 days,

(each such event referred to in foregoing clauses (i) through (iv), a
“Registration Default”), then, with respect to any Notes that constitute
Registrable Securities, the Issuer shall pay liquidated damages (“Liquidated
Damages”) from and including the first day following the Registration Default to
but excluding the first day on which the Registration Default shall have been
cured:

               (1) (x) with respect to the first 90-day period during which a
Registration Default shall have occurred and be continuing, in an amount per
year equal to an additional 0.25% of the Issue Price of the Notes; and (y) with
respect to the period commencing on the 91st day following the first date on
which the Registration Default shall have occurred, in an amount per year equal
to an additional 0.50% of the Issue Price of the Notes; provided, that in no
event shall Liquidated Damages accrue after the second anniversary date of the
issuance of the Notes or at a rate per year exceeding 0.50% of the Issue Price
of the Notes.

     (b) All accrued Liquidated Damages shall be paid in arrears to Record
Holders by the Issuer on each Damages Payment Date by wire transfer of
immediately available funds or by federal funds check. Following the cure of all
Registration Defaults relating to any particular Note, the accrual of Liquidated
Damages with respect to such Note will cease.

     All obligations of the Issuer set forth in this Section 3 that are
outstanding with respect to any Registrable Security at the time such security
ceases to be a Registrable Security shall survive until such time as all such
obligations with respect to such Registrable Security shall have been satisfied
in full.

     The Issuer agrees with the Initial Purchasers and for the benefit of the
Holders that the Liquidated Damages provided for in this Section 3 constitute a
reasonable estimate of the damages that may be incurred by Holders of
Registrable Securities and do not constitute a penalty. The Issuer will have no
other liabilities for monetary damages with respect to any Registration Default.
If a Holder has converted some or all of its Notes, the Holder will not be
entitled to receive any Liquidated Damages with respect to the principal amount
at maturity of the Notes so converted.

4. Registration Procedures.

     (a) In connection with the Shelf Registration Statement and any Prospectus
required by this Agreement to permit the resale of Registrable Securities, the
Issuer shall:

          (i) Use its commercially reasonable best efforts to keep the Shelf
Registration Statement continuously effective during the Effectiveness Period.
Upon the occurrence of any event that would cause the Shelf Registration
Statement or the Prospectus contained therein to (A) contain a material
misstatement or omission or (B) not be effective and usable for resales of
Registrable Securities for any reason during the Effectiveness Period, the
Issuer shall (1) promptly obtain the withdrawal of any order suspending the
effectiveness of the Shelf Registration Statement, (2) file promptly, and in any
event no later then ten days following the occurrence of such event, an
appropriate amendment to the Shelf Registration Statement, supplement to the
Prospectus or a report with the Commission pursuant to Section 13(a), 13(c), 14
or 15(d) of the Exchange Act, in each case as may be required by the rules and
regulations of the Commission, correcting any such misstatement or omission and
(3) use its reasonable best efforts to cause any post-effective amendment to the

6



--------------------------------------------------------------------------------



 



Shelf Registration Statement, if such post-effective amendment is required, to
be declared effective, as the case may be, such that the Shelf Registration
Statement and the related Prospectus shall become usable for their intended
purposes as soon as practicable thereafter. Notwithstanding the foregoing, the
Issuer may suspend dispositions of Registrable Securities, in accordance with
the provisions of Section 4(b), pursuant to the Shelf Registration Statement by
written notice to the Holders for a period not to exceed an aggregate of
150 days in any twelve-month period if, in the Issuer’s reasonable judgment, it
possesses material non-public information (including with respect to pending
corporate developments) the disclosure of which would have a material adverse
effect on the business of the Issuer and its subsidiaries taken as a whole.

          (ii) Prepare and file with the Commission such post-effective
amendments to the Shelf Registration Statement as may be necessary to keep the
Shelf Registration Statement effective during the Effectiveness Period; cause
the Prospectus to be supplemented by any required Prospectus supplement, and as
so supplemented to be filed pursuant to Rule 424 under the Securities Act, and
to comply fully with the applicable provisions of Rules 424 and 430A under the
Securities Act in a timely manner; and comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by the
Shelf Registration Statement during the applicable period in accordance with the
intended method or methods of distribution by the sellers thereof set forth in
the Shelf Registration Statement or Prospectus supplement.

          (iii) Advise the Initial Purchasers and selling Holders that have
provided the information required by Sections 2(b) or 2(c) of this Agreement and
the underwriter(s), if any, promptly (but in any event within five Business
Days) and, if requested by such Persons, confirm such advice in writing:

               (1) with respect to the Shelf Registration Statement or any
post-effective amendment thereto, when the same has become effective, and when
the Prospectus or any Prospectus supplement or post-effective amendment has been
filed;

               (2) of any request by the Commission or any other federal or
state governmental authority for amendments or supplements to the Shelf
Registration Statement or amendments or supplements to the Prospectus or for
additional information relating thereto;

               (3) of the issuance by the Commission or any other federal or
state governmental authority of any stop order or injunction suspending the
effectiveness or enjoining the use of the Shelf Registration Statement under the
Securities Act or any Prospectus or of the suspension by any state securities
commission of the qualification of the Registrable Securities for offering or
sale in any jurisdiction, or the initiation of any proceeding for any of the
preceding purposes; or

               (4) unless the Issuer shall have provided a Suspension Notice in
connection with the exercise by it of its right to suspend the disposition of
Registrable Securities in accordance with the provisions of Section 4(a)(i), of
the existence (but not the substance) of any fact or the happening of any event,
during the Effectiveness Period, that makes any statement of a material fact
made in the Shelf Registration Statement or the Prospectus, any amendment or
supplement thereto, or any document incorporated by reference therein untrue, or
that requires the making of any additions to or changes in the Shelf
Registration Statement or the Prospectus in order to make the statements therein
not misleading.

     If at any time the Commission shall issue any stop order suspending the
effectiveness of the Shelf Registration Statement or any state securities
commission or other regulatory authority shall issue an order suspending the
qualification or exemption from qualification of the Registrable Securities
under state securities or Blue Sky laws, the Issuer shall use its commercially
reasonable efforts to obtain the withdrawal or lifting of such order at the
earliest possible time.

7



--------------------------------------------------------------------------------



 



          (iv) Furnish to the Initial Purchasers and each of the selling Holders
that have provided the information required by Sections 2(b) or 2(c) of this
Agreement and each of the underwriter(s), if any, acting on their behalf, before
filing with the Commission, a copy of the Shelf Registration Statement and
copies of any Prospectus included therein or any amendments or supplements to
the Shelf Registration Statement or Prospectus (other than documents
incorporated by reference after the initial filing of the Shelf Registration
Statement), which documents will be subject to the review of the Initial
Purchasers, such Holders and underwriter(s), if any, for a period of at least
five Business Days, and the Issuer shall not file any Shelf Registration
Statement or Prospectus or any amendment or supplement to the Shelf Registration
Statement or Prospectus (other than documents incorporated by reference) to
which any Initial Purchaser, a selling Holder of Registrable Securities covered
by the Shelf Registration Statement or the underwriter(s), if any, shall
reasonably object within three Business Days of receipt thereof. Notwithstanding
the foregoing, the Issuer shall not be required to furnish the selling Holders
with any amendment or supplement to the Shelf Registration Statement or
Prospectus filed solely to reflect changes to the amount of Registrable
Securities held by any particular Holder at the request of such Holder or
immaterial revisions to the information contained therein.

          (v) If reasonably requested in writing in connection with a
disposition of Registrable Securities pursuant to the Shelf Registration
Statement, make available at reasonable times (other than during a Suspension
Period) for inspection by one or more representatives of the selling Holders and
any attorney or accountant retained by such selling Holders or any of the
underwriter(s), all financial and other records, pertinent corporate documents
and properties of the Issuer and its subsidiaries as shall be reasonably
necessary to enable them to exercise any applicable due diligence
responsibilities, and cause the Issuer’s officers, directors, managers and
employees to supply all information reasonably requested by any such
representative or representatives of the selling Holders, underwriter, attorney
or accountant in connection with the Shelf Registration Statement after the
filing thereof and before its effectiveness.

          (vi) If requested by the Initial Purchasers, any selling Holder or
underwriter(s), if any, acting on their behalf, promptly incorporate in the
Shelf Registration Statement or Prospectus, pursuant to a supplement or
post-effective amendment if necessary, such information as such Initial
Purchasers, selling Holders and such underwriter(s), if any, may reasonably
request to have included therein, including, without limitation: (1) information
relating to the “Plan of Distribution” of the Registrable Securities,
(2) information with respect to the principal amount of Notes or number of
shares of Common Stock being sold to such underwriter(s), if any, (3) the
purchase price being paid therefor and (4) any other terms of the offering of
the Registrable Securities to be sold in such offering; and make all required
filings of such Prospectus supplement or post-effective amendment as soon as
reasonably practicable after the Issuer is notified of the matters to be
incorporated in such Prospectus supplement or post-effective amendment.

          (vii) Furnish to the Initial Purchasers, each selling Holder and each
of the underwriter(s), if any, without charge, at least one copy of the Shelf
Registration Statement, as first filed with the Commission, and of each
amendment thereto (and any documents incorporated by reference therein or
exhibits thereto (or exhibits incorporated in such exhibits by reference),
unless, in each case, such documents have been filed by the Issuer with the
Electronic Data Gathering and Retrieval System maintained by the Commission) as
such Person may request.

          (viii) Deliver to the Initial Purchasers, each selling Holder and each
of the underwriter(s), if any, without charge, as many copies of the Prospectus
(including each preliminary prospectus) and any amendment or supplement thereto
as such Persons reasonably may request; subject to any notice by the Issuer in
accordance with this Section 4(a) of the existence of any fact or event of the
kind described in Section 4(a)(iii)(4) or the Issuer’s right to suspend the use
of the Shelf Registration Statement in accordance with Section 4(a)(i) hereof,
the Issuer hereby consents to the use of the Prospectus and any amendment or
supplement thereto by each

8



--------------------------------------------------------------------------------



 



of the selling Holders and each of the underwriter(s), if any, in connection
with the offering and the sale of the Registrable Securities covered by the
Prospectus or any amendment or supplement thereto.

          (ix) If an underwriting agreement is entered into and the registration
is an Underwritten Offering, the Issuer shall:

               (1) upon request, furnish to each selling Holder and the
underwriter(s), if any, in such substance and scope as they may reasonably
request and as are customarily made by issuers to underwriters in primary
underwritten offerings, upon the date of closing of any sale of Registrable
Securities in an Underwritten Offering: (1) a certificate, dated the date of
such closing, signed by the Chief Executive Officer, the President or the Chief
Financial Officer of the Issuer confirming, as of the date thereof, the matters
set forth in Section 5(c) of the Purchase Agreement and such other matters as
such parties may reasonably request; (2) opinions, each dated the date of such
closing, of counsel to the Issuer covering such of the matters set forth in the
exhibits to the Purchase Agreement referred to in Section 5(a) thereof as are
customarily covered in legal opinions to underwriters in connection with primary
underwritten offerings of securities; and (3) customary comfort letters, dated
the date of such closing, from the Issuer’s independent certified public
accountants (and from any other accountants whose report is contained or
incorporated by reference in the Shelf Registration Statement), in the customary
form and covering matters of the type customarily covered in comfort letters to
underwriters in connection with primary underwritten offerings of securities;

               (2) set forth in full in the underwriting agreement, if any,
indemnification provisions and procedures which provide rights no less
protective than those set forth in Section 6 hereof with respect to all parties
to be indemnified;

               (3) deliver such other documents and certificates as may be
reasonably requested by such parties to evidence compliance with clause
(1) above and with any customary conditions contained in the underwriting
agreement or other agreement entered into by the selling Holders pursuant to
this clause (ix);

provided, however, that the Issuer shall not be required to facilitate an
Underwritten Offering, as set forth in this subsection (ix), pursuant to the
Shelf Registration Statement by any Holders unless the Issuer shall consent to
such Underwritten Offering.

          (x) Before any public offering of Registrable Securities, cooperate
with the selling Holders, the underwriter(s), if any, and their respective
counsel in connection with the registration and qualification of the Registrable
Securities under the securities or Blue Sky laws of such jurisdictions as the
selling Holders or underwriter(s), if any, may reasonably request and do any and
all other acts or things necessary or advisable to enable the disposition in
such jurisdictions of the Registrable Securities covered by the Shelf
Registration Statement; provided, however, that the Issuer shall not be required
(A) to register or qualify as a foreign corporation or a dealer of securities
where it is not so qualified as of the date hereof or to take any action that
would subject it to the service of process in any jurisdiction where it is not
so subject as of the date hereof or (B) to subject itself to taxation in any
such jurisdiction if it is not so subject at the date hereof.

          (xi) Cooperate with the selling Holders and the underwriter(s), if
any, to facilitate the timely preparation and delivery of certificates
representing Registrable Securities to be sold and, when issued to the
purchasers of Registrable Securities pursuant to the Shelf Registration
Statement, not bearing any restrictive legends (unless required by applicable
securities laws); and enable such Registrable Securities to be in such
denominations and registered in such names as the selling Holders or the
underwriter(s), if any, may request at least two Business Days before any sale
of Registrable Securities made by the selling Holders or such underwriter(s).

9



--------------------------------------------------------------------------------



 



          (xii) Use its best efforts to cause the Registrable Securities covered
by the Shelf Registration Statement to be registered with or approved by such
other U.S. governmental agencies or authorities as may be necessary to enable
the seller or sellers thereof or the underwriter(s), if any, to consummate the
disposition of such Registrable Securities.

          (xiii) Provide CUSIP numbers for all Registrable Securities not later
than the effective date of the Shelf Registration Statement and provide the
Trustee under the Indenture with certificates for the Notes and Holders of
Common Stock that are Registrable Securities with certificates for Common Stock,
in each case that are in a form eligible for deposit with The Depository Trust
Company.

          (xiv) Cooperate and assist in any filings required to be made with the
NASD and in the performance of any due diligence investigation by any
underwriter that is required to be retained in accordance with the rules and
regulations of the NASD.

          (xv) Otherwise comply with all applicable rules and regulations of the
Commission and all reporting requirements under the rules and regulations of the
Exchange Act and make generally available to its securityholders earnings
statements (which need not be audited) satisfying the provisions of Section
11(a) of the Securities Act and Rule 158 thereunder (or any similar role
promulgated under the Securities Act) on a timely basis.

          (xvi) Cause the Indenture to be qualified under the TIA not later than
the effective date of the Shelf Registration Statement required by this
Agreement, and, in connection therewith, cooperate with the Trustee and the
holders of Notes to effect such changes to the Indenture as may be required for
such Indenture to be so qualified in accordance with the terms of the TIA; and
execute and use its best efforts to cause the Trustee thereunder to execute all
documents that may be required to effect such changes and all other forms and
documents required to be filed with the Commission to enable such Indenture to
be so qualified in a timely manner.

          (xvii) Use its reasonable best efforts to cause all Registrable
Securities covered by the Shelf Registration Statement to be listed or quoted,
as the case may be, on each securities exchange or automated quotation system on
which similar securities issued by the Issuer are then listed or quoted.

          (xviii) Obtain a waiver from each person who would otherwise have the
right to have securities of the Issuer (other than Registrable Securities)
registered on the Shelf Registration Statement required by this Agreement. To
the extent the Issuer does not receive such waivers, the Issuer shall file a
separate registration statement with respect to all such other registrable
securities, rather than include them in the Shelf Registration Statement.

     (b) Each Holder agrees by acquisition of a Registrable Security that, upon
receipt of any notice from the Issuer of the existence of any fact of the kind
described in the last sentence of Section 4(a)(i) or Section 4(a)(iii)(2), (3)
or (4) hereof (a “Suspension Notice”), such Holder will, and will use its
reasonable best efforts to cause any underwriter(s) in an Underwritten Offering
to, forthwith discontinue disposition of Registrable Securities pursuant to the
Shelf Registration Statement until:

          (i) such Holder has received copies of the supplemented or amended
Prospectus contemplated by Section 4(a)(i) hereof; or

          (ii) such Holder is advised in writing by the Issuer that the use of
the Prospectus may be resumed, and has received copies of any additional or
supplemental filings that are incorporated by reference in the Prospectus. If so
directed by the Issuer, each Holder will deliver to the Issuer (at the Issuer’s
expense) all

10



--------------------------------------------------------------------------------



 



copies, other than permanent file copies then in such Holder’s possession, of
the Prospectus covering such Registrable Securities that was current at the time
of receipt of such notice of suspension.

Each such period in which a Holder shall be required to discontinue the
disposition of any Registrable Securities in accordance with the provisions of
this Section 4(b) is herein referred to as a “Suspension Period.”

     (c) Each Holder agrees, by acquisition of the Registrable Securities, that
no Holder of Registrable Securities shall be entitled to sell any of such
Registrable Securities pursuant to a Shelf Registration Statement or to receive
a Prospectus relating thereto, unless such Holder has furnished the Issuer with
a questionnaire as required pursuant to Sections 2(b) and 2(c) hereof (including
the information required to be included in such questionnaire) and the
information set forth in the next sentence. Each Holder who has provided such
questionnaire agrees promptly to furnish to the Issuer all information required
to be disclosed in order to make the information previously furnished to the
Issuer by such Holder not misleading, any other information regarding such
Holder and the distribution of such Registrable Securities as may be required to
be disclosed in the Shelf Registration Statement under applicable law or
pursuant to Commission comments and any information otherwise required by the
Issuer to comply with applicable laws or regulations. Each Holder further
agrees, following termination of the Effectiveness Period, to notify the Issuer
within ten Business Days of a request, of the amount of Registrable Securities
sold pursuant to the Shelf Registration Statement and, in the absence of a
response, the Issuer may assume that all of the Holder’s Registrable Securities
were so sold.

5. Registration Expenses.

     (a) All expenses incident to the Issuer’s performance of or compliance with
this Agreement (“Registration Expenses”) shall be borne by the Issuer regardless
of whether a Shelf Registration Statement becomes effective, including, without
limitation:

          (i) all registration and filing fees and expenses (including, without
limitation, fees and expenses with respect to filings made by any Holders or
underwriters with the NASD);

          (ii) all fees and expenses of compliance with federal securities and
state Blue Sky or securities laws;

          (iii) all expenses of printing (including printing of Prospectuses and
certificates for the Common Stock to be issued upon conversion of the Notes),
duplication expenses relating to copies of any Shelf Registration Statement or
Prospectus delivered to any Holders hereunder, messenger and delivery services
and telephone;

          (iv) all fees and disbursements of counsel to the Issuer;

          (v) all application and filing fees in connection with listing (or
authorizing for quotation) the Common Stock on a national securities exchange or
automated quotation system pursuant to the requirements hereof;

          (vi) all fees and disbursements of independent certified public
accountants of the Issuer (including the expenses of any special audit and
comfort letters required by or incident to such performance); and

          (vii) all fees and disbursements of the Trustee and its counsel and of
the registrar and transfer agents for the Common Stock;

11



--------------------------------------------------------------------------------



 



it being understood that the Issuer shall not be responsible for any
underwriting discounts, fees and disbursements of counsel to the Holders or
underwriters, if any, or commissions and transfer taxes, if any, relating to the
sale or disposition of such selling Holders’ Registrable Securities.

The Issuer shall bear its internal expenses (including, without limitation, all
salaries and expenses of their officers and employees performing legal,
accounting or other duties), the expenses of any annual audit and the fees and
expenses of any Person, including special experts, retained by the Issuer.

     (b) In connection with the review of the Shelf Registration Statement and
other documents referred to in this Agreement prior to the time the Shelf
Registration Statement is initially declared effective, the Issuer shall
reimburse the Initial Purchasers for the reasonable fees and disbursements of
Sidley Austin Brown & Wood LLP.

6. Indemnification and Contribution.

     (a) The Issuer agrees to indemnify and hold harmless each Initial Purchaser
(and each of their respective affiliates as defined in Rule 501(b) under the
Securities Act), each Holder whose securities are included in a Shelf
Registration Statement (and each of their respective affiliates as defined in
Rule 501(b) under the Securities Act), each Person who participates as an
underwriter (any such Person being an “Underwriter”) and each Person, if any,
who controls any Initial Purchaser, Holder or Underwriter within the meaning of
either Section 15 of the Securities Act or Section 20 of the Exchange Act as
follows:

          (i) against any and all loss, liability, claim, damage and expense
whatsoever, as incurred, arising out of any untrue statement or alleged untrue
statement of a material fact contained in such Shelf Registration Statement (or
any amendment thereto), including all documents incorporated therein by
reference, or the omission or alleged omission therefrom of a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading, or
arising out of any untrue statement or alleged untrue statement of a material
fact contained in any Prospectus (or any amendment or supplement thereto) or the
omission or alleged omission therefrom of a material fact required to be stated
therein or necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading;

          (ii) against any and all loss, liability, claim, damage and expense
whatsoever, as incurred, to the extent of the aggregate amount paid in
settlement of any litigation, or any investigation or proceeding by any
governmental agency or body, commenced or threatened, or of any claim whatsoever
based upon any such untrue statement or omission, or any such alleged untrue
statement or omission; provided, however, that (subject to Section 6(d) below)
any such settlement is effected with the written consent of the Issuer; and

          (iii) against any and all expense whatsoever, as incurred (including
the fees and disbursements of counsel chosen by any indemnified party set forth
in Section 6(a) hereof), reasonably incurred in investigating, preparing or
defending against any litigation, or any investigation or proceeding by any
governmental agency or body, commenced or threatened, or any claim whatsoever
based upon any such untrue statement or omission, or any such alleged untrue
statement or omission, to the extent that any such expense is not paid under
subparagraph (i) or (ii) above;

provided, however, that this indemnity agreement shall not apply to any loss,
liability, claim, damage or expense to the extent arising out of any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with written information furnished to the Issuer by any
Initial Purchaser, such Holder or such Underwriter expressly for use in a Shelf
Registration Statement (or any amendment thereto) or any Prospectus (or any
amendment or supplement thereto); provided further, that this indemnity
agreement shall not apply to any loss, liability, claim, damage or expense
(1) arising from an offer or sale of Registrable Securities occurring during a
Suspension Period, if a Suspension Notice was give to such Holder in accordance
with Section

12



--------------------------------------------------------------------------------



 



4(b), or (2) if the Holder fails to deliver at or prior to the written
confirmation of sale, the most recent Prospectus, as amended or supplemented,
and the Issuer sustains the burden of proof that such Prospectus, as amended or
supplemented, corrected such untrue statement or omission or alleged untrue
statement or omission of a material fact and the delivery thereof was required
by law.

     (b) Each Holder whose securities are included in a Shelf Registration
Statement, severally but not jointly, agrees to indemnify and hold harmless the
Issuer (and its directors, officers and employees), the Initial Purchasers (and
each of their directors, officers and employees), each Underwriter (and each of
their directors, officers and employees) and the other selling Holders (and each
of their directors, officers and employees) and each Person, if any, who
controls the Issuer, the Initial Purchasers, any Underwriter or any other
selling Holder within the meaning of Section 15 of the Securities Act or Section
20 of the Exchange Act, against any and all loss, liability, claim, damage and
expense described in the indemnity contained in Section 6(a) hereof, as
incurred, but only with respect to untrue statements or omissions, or alleged
untrue statements or omissions, made in such Shelf Registration Statement (or
any amendment thereto) or any Prospectus (or any amendment or supplement
thereto) in reliance upon and in conformity with written information with
respect to such Holder furnished to the Issuer by such Holder expressly for use
in such Shelf Registration Statement (or any amendment thereto) or such
Prospectus (or any amendment or supplement thereto); provided, however, that no
such Holder shall be liable for any claims hereunder in excess of the amount of
net proceeds received by such Holder from the sale of Registrable Securities
pursuant to such Shelf Registration Statement.

     (c) Each indemnified party shall give notice as promptly as reasonably
practicable to each indemnifying party of any action or proceeding commenced
against it in respect of which indemnity may be sought hereunder, but failure to
so notify an indemnifying party shall not relieve such indemnifying party from
any liability hereunder to the extent it is not materially prejudiced as a
result thereof and in any event shall not relieve it from any liability which it
may have otherwise than on account of this indemnity provision. An indemnifying
party may participate at its own expense in the defense of such action;
provided, however, that counsel to the indemnifying party shall not (except with
the consent of the indemnified party) also be counsel to the indemnified party.
In no event shall the indemnifying party or parties be liable for the fees and
expenses of more than one counsel (in addition to any local counsel) separate
from their own counsel for all indemnified parties in connection with any one
action or separate but similar or related actions in the same jurisdiction
arising out of the same general allegations or circumstances. No indemnifying
party shall, without the prior written consent of the indemnified parties,
settle or compromise or consent to the entry of any judgment with respect to any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or any claim whatsoever in respect of which
indemnification or contribution could be sought under this Section 6 (whether or
not the indemnified parties are actual or potential parties thereto), unless
such settlement, compromise or consent (i) includes an unconditional release of
each indemnified party from all liability arising out of such litigation,
investigation, proceeding or claim and (ii) does not include a statement as to
or an admission of fault, culpability or a failure to act by or on behalf of any
indemnified party.

     (d) If at any time an indemnified party shall have requested an
indemnifying party to reimburse the indemnified party for fees and expenses of
counsel reimbursable under this Section 6, such indemnifying party agrees that
it shall be liable for any settlement of the nature contemplated by Section
6(a)(ii) effected without its written consent if (i) such settlement is entered
into more than 45 days after receipt by such indemnifying party of the aforesaid
request, (ii) such indemnifying party shall have received notice of the terms of
such settlement at least 30 days prior to such settlement being entered into and
(iii) such indemnifying party shall not have reimbursed such indemnified party
in accordance with such request prior to the date of such settlement.

     (e) If the indemnification provided for in this Section 6 is for any reason
unavailable to or insufficient to hold harmless an indemnified party in respect
of any losses, liabilities, claims, damages or expenses referred to therein,
then each indemnifying party shall contribute to the aggregate amount of such
losses,

13



--------------------------------------------------------------------------------



 



liabilities, claims, damages and expenses incurred by such indemnified party, as
incurred, in such proportion as is appropriate to reflect the relative fault of
the indemnifying party or parties on the one hand and the indemnified party or
parties on the other hand in connection with the statements or omissions which
resulted in such losses, liabilities, claims, damages or expenses, as well as
any other relevant equitable considerations.

     The relative fault of the indemnifying party or parties on the one hand and
the indemnified party or parties on the other hand shall be determined by
reference to, among other things, whether any such untrue or alleged untrue
statement of a material fact or omission or alleged omission to state a material
fact relates to information supplied by the indemnifying party or parties on the
one hand or the indemnified party or parties on the other hand and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission.

     The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 6 were determined by pro rata allocation
or by any other method of allocation which does not take account of the
equitable considerations referred to above in this Section 6(e). The aggregate
amount of losses, liabilities, claims, damages and expenses incurred by an
indemnified party and referred to above in this Section 6(e) shall be deemed to
include any legal or other expenses reasonably incurred by such indemnified
party in investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever based upon any such untrue or alleged untrue
statement or omission or alleged omission.

     Notwithstanding the provisions of this Section 6, neither the Holder of any
Registrable Securities nor an Initial Purchaser shall be required to indemnify
or contribute any amount in excess of the amount by which the total price at
which the Registrable Securities purchased by it were resold to the public
exceeds the amount of any damages which such Holder or Initial Purchaser has
otherwise been required to pay by reason of any untrue or alleged untrue
statement or omission or alleged omission. The Holders’ obligations to
contribute as provided in this Section 6(e) are several and not joint. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.

     For purposes of this Section 6, each Person, if any, who controls an
Initial Purchaser, a Holder or an Underwriter within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act shall have the same
rights to contribution as such Initial Purchaser, such Holder or such
Underwriter, and each director of the Issuer, and each Person, if any, who
controls the Issuer within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act shall have the same rights to contribution as the
Issuer.

     (f) The indemnity and contribution provisions contained in this Section 6
shall remain operative and in full force and effect regardless of (i) any
termination of this Agreement, (ii) any investigation made by or on behalf of
any Initial Purchaser, any Holder or any Person controlling a Holder or an
Initial Purchaser, or by or on behalf of the Issuer, its officers or directors
or any person controlling the issuer and (iii) any sale of Registrable
Securities pursuant to the Shelf Registration Statement.

7. Information Requirements. The Issuer covenants that, if at any time before
the end of the Effectiveness Period the Issuer is not subject to the reporting
requirements of the Exchange Act, it will cooperate with any Holder of
Registrable Securities and take such further reasonable action as any Holder of
Registrable Securities may reasonably request in writing (including, without
limitation, making such reasonable representations as any such Holder may
reasonably request), all to the extent required from time to time to enable such
Holder to sell Registrable Securities without registration under the Securities
Act within the limitation of Rule 144 and Rule 144A under the Securities Act and
customarily taken in connection with sales pursuant to such exemptions. Upon the
written request of any Holder of Registrable Securities, the Issuer shall
deliver to such Holder a written statement as to whether it has complied with
such filing requirements, unless such statement has been included in the
Issuer’s most recent report required to be filed and filed pursuant to
Section 13 or Section 15(d) of the

14



--------------------------------------------------------------------------------



 



Exchange Act. Notwithstanding the foregoing, nothing in this Section 7 shall be
deemed to require the Issuer to register any of its securities under any section
of the Exchange Act.

8. Participation in Underwritten Offerings. No Holder may participate in any
Underwritten Offering hereunder unless such Holder:

          (i) agrees to sell such Holder’s Registrable Securities on the basis
provided in any underwriting arrangements approved by the Persons entitled
hereunder to approve such arrangements; and

          (ii) completes and executes all reasonable questionnaires, powers of
attorney, indemnities, underwriting agreements, lock-up letters and other
documents required under the terms of such underwriting arrangements.

9. Selection of Underwriters. Subject to the proviso contained in
Section 4(a)(ix), the Holders of Registrable Securities covered by the Shelf
Registration Statement who desire to do so may sell such Registrable Securities
in an Underwritten Offering. In any such Underwritten Offering, the Underwriters
that will administer the offering will be selected by a Majority of Holders
whose Registrable Securities are included in such offering; provided, that such
Underwriters must be reasonably satisfactory to the Issuer.

10. Miscellaneous.

     (a) Remedies. The Issuer acknowledges and agrees that any failure by the
Issuer to comply with its obligations under Section 2 hereof may result in
material irreparable injury to the Initial Purchasers or the Holders for which
there is no adequate remedy at law, that it will not be possible to measure
damages for such injuries precisely and that, in the event of any such failure,
the Initial Purchasers or any Holder may obtain such relief as may be required
to specifically enforce the Issuer’s obligations under Section 2 hereof. The
Issuer further agrees to waive the defense in any action for specific
performance that a remedy at law would be adequate.

     (b) Adjustments Affecting Registrable Securities. The Issuer shall not,
directly or indirectly, take any action with respect to the Registrable
Securities as a class that would adversely affect the ability of the Holders to
include such Registrable Securities in a registration undertaken pursuant to
this Agreement.

     (c) No Inconsistent Agreements. The Issuer will not, on or after the date
of this Agreement, enter into any agreement with respect to its securities that
is inconsistent with the rights granted to the Holders in this Agreement or
otherwise conflicts with the provisions hereof. In addition, the Issuer shall
not, on or after the date hereof, grant to any of its securityholders (other
than the holders of Registrable Securities in such capacity) the right to
include any of its securities in the Shelf Registration Statement provided for
in this Agreement other than the Registrable Securities. The Issuer has not
previously entered into any agreement (which has not expired or been terminated)
granting any registration rights with respect to its securities to any Person
which rights conflict with the provisions hereof.

     (d) Amendments and Waivers. This Agreement may not be amended, modified or
supplemented, and waivers or consents to or departures from the provisions
hereof may not be given, unless the Issuer has obtained the written consent of a
Majority of Holders; provided, however, that no amendment, modification,
supplement, waiver or consent to or departure from the provisions of Section 6
that materially and adversely affects a Holder or an Initial Purchaser shall be
effective as against any such Holder of Registrable Securities or such Initial
Purchaser unless consented to in writing by such Holder or such Initial
Purchaser. Notwithstanding the foregoing, a waiver or consent to depart from the
provisions hereof with respect to a matter that relates exclusively to the
rights of Holders of Registrable Securities whose securities are being sold
pursuant to a Shelf Registration Statement and that does not directly or
indirectly affect the rights of other Holders of Registrable Securities may

15



--------------------------------------------------------------------------------



 



be given by Holders of at least a majority of the Registrable Securities being
sold by such Holders pursuant to a Shelf Registration Statement; provided, that
the provisions of this sentence may not be amended except in accordance with the
provisions of the immediately preceding sentence.

     (e) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, first-class mail
(registered or certified, return receipt requested), telex, telecopier,
facsimile or air courier guaranteeing overnight delivery:

               (1) if to a Holder, at the address set forth on the records of
the registrar under the Indenture or the transfer agent of the Common Stock, as
the case may be;

              (2) if to the Issuer to:
 
       

      Nash-Finch Company

      7600 France Avenue South

      P.O. Box 355

      Minneapolis, Minnesota 55440-0355

      Attn: General Counsel
 
       

      with a copy (which shall not constitute notice) to:
 
       

      Shearman & Sterling LLP

      599 Lexington Ave.

      New York, NY 10022

      Attn: Rohan S. Weerasinghe
 
       
and
       
 
            (3) if to the Initial Purchasers, to:
 
       

      Merrill Lynch & Co.,

      Merrill Lynch, Pierce, Fenner & Smith

                          Incorporated

      4 World Financial Center

      New York, New York 10080

      Attention: Syndicate Department

      Telecopier: (212) 738-1069
 
       
and
       
 
       

      Deutsche Bank Securities Inc.

      60 Wall Street

      New York, NY 10005

      Attention: Equity Capital Markets — Syndicate

      Telecopier: 212-797-9344
 
       

      with a copy (which shall not constitute notice) to:
 
       

      Sidley Austin Brown & Wood LLP

      10 South Dearborn Street

16



--------------------------------------------------------------------------------



 



Chicago, IL 60603
Attn: Brian J. Fahrney

All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; five Business Days after
being deposited in the mail, postage prepaid, if mailed; when answered back, if
telexed; when receipt acknowledged, if telecopied; when received, if faxed; and
on the next Business Day, if timely delivered to an air courier guaranteeing
overnight delivery.

     (f) Successors and Assigns. This Agreement shall inure to the benefit of
and be binding upon the successors and assigns of each of the parties, including
without limitation and without the need for an express assignment, subsequent
Holders of Registrable Securities; provided, however, that (i) this Agreement
shall not inure to the benefit of or be binding upon a successor or assign of a
Holder unless and to the extent such successor or assign acquired Registrable
Securities from such Holder and (ii) nothing contained herein shall be deemed to
permit any assignment, transfer or other disposition of Registrable Securities
in violation of the terms of the Purchase Agreement or the Indenture. If any
transferee of any Holder shall acquire Registrable Securities, in any manner,
whether by operation of law or otherwise, such Registrable Securities shall be
held subject to all of the terms of this Agreement, and by taking and holding
such Registrable Securities such person shall be conclusively deemed to have
agreed to be bound by and to perform all of the terms and provisions of this
Agreement and such Person shall be entitled to receive the benefits hereof. The
Initial Purchasers shall have no liability or obligation to the Issuer with
respect to any failure by a Holder to comply with, or breach by any Holder of,
any obligations of such Holders under this Agreement.

     (g) Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be original and all of which taken together
shall constitute one and the same agreement.

     (h) Securities Held by the Issuer or Its Affiliates. Whenever the consent
or approval of Holders of a specified percentage of Registrable Securities is
required hereunder, Registrable Securities held by the Issuer or its affiliates
(as such term is defined in Rule 405 under the Securities Act) shall not be
counted in determining whether such consent or approval was given by the Holders
of such required percentage.

     (i) Third Party Beneficiary. The Holders shall be third party beneficiaries
to the agreements made hereunder between the Issuer and the Initial Purchasers,
and such Initial Purchasers shall have the right to enforce such agreements
directly to the extent they deem such enforcement necessary or advisable to
protect their rights or the rights of Holders hereunder.

     (j) Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

     (k) Governing Law. The Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.

     (l) Severability. If any one or more of the provisions contained herein, or
the application thereof in any circumstance, is held invalid, illegal, void or
unenforceable, the validity, legality and enforceability of any such provision
in every other respect and of the remaining provisions contained herein shall
not be affected or impaired thereby and shall remain in full force and effect
and the parties hereto shall use their best efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction, it being intended
that all of the rights and privileges of the parties shall be enforceable to the
fullest extent permitted by law.

17



--------------------------------------------------------------------------------



 



     (m) Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the registration rights granted by the Issuer with respect to
the Registrable Securities. This Agreement supersedes all prior agreements and
understandings between the parties with respect to such subject matter.

     (n) Termination. This Agreement and the obligations of the parties
hereunder shall terminate upon the end of the Effectiveness Period, except for
any liabilities or obligations under Sections 4(c), 5 or 6 hereof, the
obligations to make payments of and provide for liquidated damages under
Section 3 hereof to the extent such damages accrue prior to the end of the
Effectiveness Period, each of which shall remain in effect in accordance with
its terms.

18



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Registration Rights
Agreement as of the date first written above.

                      Very truly yours,
 
                    NASH-FINCH COMPANY
 
           

      By:   /s/ LeAnne M. Stewart

           

      Name:   LeAnne M. Stewart

      Title:   Senior Vice President and CFO
 
            Accepted as of the date first above written:        
 
            MERRILL LYNCH & CO.         MERRILL LYNCH, PIERCE, FENNER & SMITH  
     

  INCORPORATED        
 
           
By:
  /s/ Maureen Lesak        

  Vice President        
 
            DEUTSCHE BANK SECURITIES INC.        
 
           
By:
  /s/ Keith Wargo        

  Managing Director        
 
           
By:
  /s/ Thomas Casey        

  Managing Director        

 